The plaintiff in error, hereinafter referred to as the defendant, was convicted of bigamy, and sentenced to serve a term of two years in the penitentiary, and appeals.
The proof in this case shows O. P. Worth is one and the same person as Arnold R. Hawks; that on the 26th day of October, 1929, under the name of O. P. Worth, the defendant was married to Leola Youtsey, by E. B. Ambler, justice of the peace, in the city of Chandler, Lincoln county, Okla.; at the time of his marriage to Leola Youtsey, the defendant had a former wife, Alice Hawks, living, from whom he had not been divorced.
The defendant offered no testimony.
Five errors have been assigned as grounds for reversal. No brief has been filed in support of the errors assigned, nor has any oral argument been presented. The record has been examined. The evidence is sufficient to sustain the judgment. There are no errors in the record to justify this court in reversing the case.
The judgment is affirmed.
EDWARDS and CHAPPELL, JJ., concur. *Page 361